Exhibit 10.37

CHANGE OF CONTROL AGREEMENT

155 E Tropicana LLC, Dba Hooters Casino Hotel (THE COMPANY) and Deborah Pierce
(DP) hereby amend the previous agreement dated January 31st, 2005 regarding the
employment relationship between THE COMPANY and DP.

DP is currently employed by THE COMPANY as Chief Financial Officer of the
Hooters Casino Hotel at the current annual salary of $162,750, which may be
adjusted by THE COMPANY in its sole discretion. As such, DP is an at-will
employee of THE COMPANY and may be terminated at any time for any reason by THE
COMPANY, subject only to the terms in the January 31st, 2005 agreement. However
in the event of a change of control of THE COMPANY, as defined below, the
following provisions apply:

Change of Control

For purposes of this agreement, a change of control occurs upon the successful
sale of the majority of the current membership interests in 155 to Nth Advisory
Group, and the current Management Board no longer has majority control of 155,
as contemplated by the Revised Letter of Intent executed on March 14th 2007 by
155, HG Casino Management Inc., EW Common LLC and Nth Advisory Group LLC, and
any subsequent Purchase and Sale Agreement that may be executed between those
parties. This agreement is void unless a change of control occurs by April 30th,
2008.

As of the date of a change of control, this agreement supersedes the previous
agreement dated January 31st, 2005, which will be rendered null and void. If DP
is employed by THE COMPANY at the time of a change in control, DP will be
entitled to a change of control bonus equal to ½ of her then current annual
salary. In addition, in the event DP is terminated without cause by THE COMPANY
or its successors and assigns within 6 months after such change of control, she
will be entitled to an additional amount equal to 6 months salary less any
amounts (exclusive of the change of control bonus) paid to her by THE COMPANY
from the change in control up to the time of termination, on the condition that
DP continue to assist THE COMPANY in finalizing THE COMPANYS books and records
for a reasonable period. In no event will the total amount paid to DP exceed 12
months salary at the rate in effect as of the date of change of control.

If DP resigns at any time, is terminated for any reason prior to a change of
control, or is terminated for cause after a change of control, she is not
entitled to any compensation under this agreement.

For Cause Termination

THE COMPANY may terminate this agreement and all of its obligations hereunder
upon occurrence of any of the following events:  (a) DP’s material breach of
this Agreement; (b) DP’s failure or inability to perform her duties within the
expectations of THE COMPANY; (c) DP’s conviction of a felony or any other crime
involving moral turpitude or dishonesty which, in the good faith opinion of THE
COMPANY, would impair DP’s ability to perform her duties or the business
reputation of THE COMPANY;

1


--------------------------------------------------------------------------------


CHANGE OF CONTROL AGREEMENT

(d) DP’s failure or refusal to comply with the policies of THE COMPANY,
standards or regulations; (e) DP’s unauthorized disclosure of trade secrets
and/or other confidential business information of THE COMPANY; (f) DP’s breach
of her duty of loyalty; (g) DP’s act of fraud, misrepresentation, theft or
embezzlement or the misappropriation of assets of THE COMPANY; or (h) DP’s
failure to secure and/or maintain her required licenses by government agencies
with jurisdiction over the business of THE COMPANY.

Deborah Pierce

155 East Tropicana LLC

 

 

By:

/s/ Deborah J. Pierce

 

By:

/s/ Gary A. Gregg

 

 

 

Dated:

March 22, 2007

 

It’s:

Chief Operating Officer

 

 

 

 

Dated:

March 23, 2007

 

 

2


--------------------------------------------------------------------------------